Case 3:20-cv-00983-TJC-JBT Document 1 Filed 09/02/20 Page 1 of 8 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

 MORGAN J. MOUAT,

        Plaintiff,

 v.                                            Case No.:

 SOUTHEAST UTILITIES OF
 GEORGIA, INC.,

       Defendant.
 ____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, MORGAN J. MOUAT (“Plaintiff”), by and through undersigned counsel,

 brings this action against Defendant, SOUTHEAST UTILITIES OF GEORGIA, INC.

 (“Defendant”), and in support of her claims states as follows:

                                JURISDICTION AND VENUE

        1.       This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. § 201 et seq., for retaliation under 29 U.S.C. § 215(a)(3) and for violations of the

 Families First Coronavirus Response Act (“FFCRA”), 29 CFR § 826 et seq. (“EPSLA”).

        2.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C.

 § 201 et seq.

        3.       Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Jacksonville, in Duval County, Florida.
Case 3:20-cv-00983-TJC-JBT Document 1 Filed 09/02/20 Page 2 of 8 PageID 2




                                              PARTIES

        4.       Plaintiff is a resident of Duval County, Florida and she worked for Defendant

 in Duval County.

        5.       Defendant is in the business of providing cable TV, fiber optic design,

 construction, installation, repair and emergency services for utility and communication lines

 with an office located in Jacksonville, in Duval County, Florida.

                                   GENERAL ALLEGATIONS

        6.       Plaintiff has satisfied all conditions precedent, or they have been waived.

        7.       Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        8.       Plaintiff requests a jury trial for all issues so triable.

        9.       At all times material hereto, Plaintiff was “engaged in the production of goods”

 for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to

 the individual coverage of the FLSA.

        10.      At all times material hereto, Plaintiff was an “employee” of Defendant within

 the meaning of the FLSA and thus was an “employee” under the FFCRA.

        11.      At all times material hereto, Plaintiff was an “eligible employee” within the

 meaning of the FFCRA.

        12.      At all times material hereto, Plaintiff was employed at least 30 calendar days

 by Defendant.

        13.      At all times material hereto, Defendant was an “employer” within the meaning

 of the FLSA, 29 U.S.C. §203(d).

        14.      Defendant continues to be an “employer” within the meaning of the FLSA.



                                               2
Case 3:20-cv-00983-TJC-JBT Document 1 Filed 09/02/20 Page 3 of 8 PageID 3




        15.    At all times material hereto, Defendant was and continues to be an enterprise

 engaged in the “providing of services for commerce” within the meaning of the FLSA, 29

 U.S.C. §§ 203(r) and 203(s).

        16.    At all times relevant to this action, the annual gross sales volume of Defendant

 exceeded $500,000 per year.

        17.    At all times material hereto, the work performed by Plaintiff was directly

 essential to the business performed by Defendant.

        18.    At all times material hereto, Plaintiff was an ‘employer” within the meaning of

 the FFCRA.

        19.    At all times material hereto, Plaintiff was engaged in commerce or was engaged

 in an activity affecting commerce.

        20.    At all times material hereto, Plaintiff was a private entity employing fewer than

 500 employees.

                                           FACTS

        21.    Plaintiff began working for Defendant as an administrative assistant in or

 around December 2019, and she worked in this capacity until in or around June 2020.

        22.    On or around June 14, 2020, Plaintiff began experiencing symptoms of

 COVID-19 and also learned that she was previously exposed to an individual who tested

 positive for COVID-19.




                                           3
Case 3:20-cv-00983-TJC-JBT Document 1 Filed 09/02/20 Page 4 of 8 PageID 4




        23.      On or around June 14, 2020, Plaintiff notified Defendant by text message that

 she was experiencing symptoms of COVID-19 and that she learned she was recently exposed

 to an individual diagnosed with COVID-19. Plaintiff informed Defendant that she was going

 to get tested for COVID-19.

        24.      On or around June 14, 2020, Defendant informed Plaintiff that she should not

 return to work until she received her COVID-19 test results.

        25.      The following week of June 15, 2020, Plaintiff was tested for COVID-19 and

 she was off from work in quarantine pending her COVID-19 test results and per Defendant’s

 instructions.

        26.      On or around June 19, 2020, Defendant terminated Plaintiff’s employment

 while she was still quarantined and waiting for her COVID-19 test results.

        27.      On or around June 20, 2020, Plaintiff received a positive test result for COVID-

 19. Plaintiff informed Defendant of her positive test result.

        28.      Due to her quarantine while awaiting her COVID-19 test result, Plaintiff was

 eligible for paid leave in accordance with the FFCRA/EPSLA.

        29.      Defendant failed to provide paid leave under the FFCRA/EPSLA.

        30.      Defendant retaliated against Plaintiff for pursuing her rights under the FLSA

 and the FFCRA by terminating her employment.

        31.      Defendant’s actions were willful, and showed reckless disregard for the

 provisions of the FLSA and the FFCRA.




                                            4
Case 3:20-cv-00983-TJC-JBT Document 1 Filed 09/02/20 Page 5 of 8 PageID 5




        COUNT I – UNPAID SICK LEAVE IN VIOLATION OF FFCRA/EPSLA

        32.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 31 of

 this Complaint, as though fully set forth herein.

        33.     Plaintiff was entitled to up to two weeks (or 80 hours) of paid sick leave

 pursuant to the EPSLA because she was experiencing symptoms of COVID-19 and

 quarantined while seeking a diagnosis from a health care provider.

        34.     Defendant failed to pay Plaintiff for any sick leave while she was experiencing

 symptoms of COVID-19 and quarantined while seeking a diagnosis from a health care

 provider.

        35.     The foregoing conduct, as alleged, constitutes a willful violation of the

 FFCRA/EPSLA.

        36.     Plaintiff was injured due to Defendant’s violations of the FFCRA/EPSLA.

        WHEREFORE, Plaintiff demands:

                (a)     A jury trial on all issues so triable;

                (b)     That process issue and that this Court take jurisdiction over the case;

                (c)     That this Court enter a judgment, stating that Defendant failed to pay

                        Plaintiff sick leave in violation of the FFCRA/EPSLA;

                (d)     Compensation for lost wages, benefits, and other remuneration;

                (e)     Liquidated damages;

                (f)     Plaintiff’s reasonable attorneys’ fees and costs; and

                (g)     For such further relief as this Court deems just and equitable.




                                              5
Case 3:20-cv-00983-TJC-JBT Document 1 Filed 09/02/20 Page 6 of 8 PageID 6




                             COUNT I – FLSA RETALIATION

        37.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 31 of

 this Complaint, as though fully set forth herein.

        38.     By pursuing her rights under the FFCRA, Plaintiff engaged in protected activity

 under the FLSA.

        39.     By terminating Plaintiff's employment, Defendant retaliated against Plaintiff

 for engaging in protected activity under the FLSA.

        40.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

 within the meaning of 29 U.S.C. § 255(a).

        41.     Plaintiff was injured due to Defendant’s violations of the FLSA.

        WHEREFORE, Plaintiff demands:

                (a)     A jury trial on all issues so triable;

                (b)     That process issue and that this Court take jurisdiction over the case;

                (c)     That this Court enter a judgment, stating that Defendant retaliated

                        against Plaintiff in violation of the FLSA;

                (d)     Compensation for lost wages, benefits, and other remuneration;

                (e)     Compensatory damages, including emotional distress, allowable at law;

                (f)     Plaintiff’s reasonable attorneys’ fees and costs; and

                (g)     For such further relief as this Court deems just and equitable.

                           COUNT III – FFCRA RETALIATION

        42.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 31 of

 this Complaint, as though fully set forth herein.



                                              6
Case 3:20-cv-00983-TJC-JBT Document 1 Filed 09/02/20 Page 7 of 8 PageID 7




        43.     Plaintiff was off from work in quarantine while waiting for her test results to

 determine if she was infected with COVID-19, and as such Plaintiff engaged in protected

 activity under the FFCRA.

        44.     By terminating Plaintiff's employment while she was quarantined and waiting

 for her test results for COVID 19, Defendant retaliated against Plaintiff for engaging in

 protected activity under the FFCRA.

        45.     The foregoing conduct, as alleged, constitutes a willful violation of the FFCRA.

        46.     Plaintiff was injured due to Defendant’s violations of the FFCRA.

        WHEREFORE, Plaintiff demands:

                (a)     A jury trial on all issues so triable;

                (b)     That process issue and that this Court take jurisdiction over the case;

                (c)     That this Court enter a judgment, stating that Defendant retaliated

                        against Plaintiff in violation of the FFCRA;

                (d)     Compensation for lost wages, benefits, and other remuneration;

                (e)     Compensatory damages, including emotional distress, allowable at law;

                (f)     Plaintiff’s reasonable attorneys’ fees and costs; and

                (g)     For such further relief as this Court deems just and equitable.

                                   JURY TRIAL DEMAND

        Plaintiff demands trial by jury as to all issues so triable.




                                              7
Case 3:20-cv-00983-TJC-JBT Document 1 Filed 09/02/20 Page 8 of 8 PageID 8




      Dated this 2nd day of September, 2020.

                                            Respectfully submitted,




                                            ____________________________
                                            CHRISTOPHER J. SABA
                                            Florida Bar Number: 0092016
                                            WENZEL FENTON CABASSA, P.A.
                                            1110 North Florida Avenue, Suite 300
                                            Tampa, Florida 33602
                                            Main Number: 813-224-0431
                                            Direct Dial: 813-321-4086
                                            Facsimile: 813-229-8712
                                            Email: csaba@wfclaw.com
                                            Email: tsoriano@wfclaw.com
                                            Attorneys for Plaintiff




                                        8
